Title: Archibald Stuart to Thomas Jefferson, 19 May 1819
From: Stuart, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Staunton 19th  May 1819—
          
          Mr Robert Kenney a young man of this County put into my hands the inclosed model of a Steam  Boat To be used in shallow water with a request that I would show it to you—While in Albemarle I forgot to comply with his request & now repair the Omission by inclosing it—On my return Mr Kenney wated on me to know your Opinion & to inform me that he had made an experiment, by working the wheels by hand which had succeeded beyond his most sanguine expectations—He has ascertained that the poles need not be made of Iron, Wooden ones shod with Iron & straped a short distance from the points will be sufficiently  heavy—I suggested to him a doubt that the Weight of the Machinery would require such a depth of Water as to render the invention useless; he says he has been advised that an Engine of one Ton Weight will produce Steam equal to the Power of one horse which would be entirely sufficient for his purpose & that a  boat properly Constructed would float that weight in very Shallow Water—
          We have this morning heard of the failure of three Banks in the City of Washington. I fear our pecuniary embarrassments have not reached their height
          
            adieu I am yrs most affectionately
            Archd Stuart
          
        